       Case 1:19-cv-01590-SHR Document 41-2 Filed 09/09/20 Page 1 of 19
                                                                                         Exhibit B


         IN THE COURT OF COMMON PLEAS OF PHILADELPHIAFiledCOUNTY
                                                            and Attested by the
                 FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                                    Office of Judicial Records
                           TRIAL DIVISION - CIVIL       26 AUG 2020 02:16 pm
                                                                                 F. HEWITT
COMMONWEALTH OF PENNSYLVANIA                    :
Acting by Attorney General JOSH SHAPIRO,        :
                                                :
                        Petitioner,             :
                                                :
                  v.                            :                  TERM _________________
                                                :
AUTO EQUITY LOANS OF DELAWARE, LLC              :
4701 Kirkwood Highway                           :                  NO. ____________________
Wilmington, DE 19808,                           :
                                                :
                        Respondent.             :              CIVIL ACTION- EQUITY
________________________________________________:

                                            ORDER

       AND NOW, this ____________ day of _____________________, 2020, Respondent

Auto Equity Loans of Delaware, LLC is hereby ordered to comply with the Subpoena issued and

served on June 25, 2020 by the Commonwealth of Pennsylvania, Office of Attorney General.

Respondent is hereby ordered to:

       1.      Produce all information and documents specified in the above-mentioned

Subpoena within ten (10) days of the date of this Court’s Order;

       2.      Pay the court costs incurred by the Commonwealth in filing this Motion in the

amount of Three Hundred Thirty-Three and 23/100 Dollars ($333.23).

                                                    BY THE COURT


                                                    __________________________
                                                                            J.




                                                1
                                                                                      Case ID: 200802235
                                                                                    Control No.: 20082454
        Case 1:19-cv-01590-SHR Document 41-2 Filed 09/09/20 Page 2 of 19




         IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                 FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                           TRIAL DIVISION - CIVIL

COMMONWEALTH OF PENNSYLVANIA                    :
Acting by Attorney General JOSH SHAPIRO,        :
                                                :
                        Petitioner,             :
                                                :
                  v.                            :    TERM _________________
                                                :
AUTO EQUITY LOANS OF DELAWARE, LLC              :
4701 Kirkwood Highway                           :    NO. ____________________
Wilmington, DE 19808,                           :
                                                :
                        Respondent.             : CIVIL ACTION- EQUITY
________________________________________________:


               MOTION TO COMPEL COMPLIANCE WITH SUBPOENA
                    OF THE OFFICE OF ATTORNEY GENERAL

       The Commonwealth of Pennsylvania, acting by Attorney General Josh Shapiro,

(hereinafter the “Commonwealth”), respectfully files this Motion to Compel Compliance with a

Subpoena issued and served by the Commonwealth of Pennsylvania, Office of Attorney General,

pursuant to § 919 of the Administrative Code, 71 P.S. § 307-3. In support thereof, the

Commonwealth alleges the following:

       1.      Petitioner is the Commonwealth of Pennsylvania, acting by Attorney General

Josh Shapiro, with offices located at 1600 Arch Street, Suite 300, Philadelphia, Pennsylvania

19103 and Strawberry Square, 15th Floor, Harrisburg, Pennsylvania 17120.

       2.      Respondent Auto Equity Loans of Delaware, LLC (hereinafter, “AEL” or

“Respondent”) conducts business at 4701 Kirkwood Highway, Wilmington, DE 19808 and

engages in trade and commerce within the Commonwealth of Pennsylvania through the

operation of a vehicle title loan business.



                                                2
                                                                                       Case ID: 200802235
                                                                                     Control No.: 20082454
       Case 1:19-cv-01590-SHR Document 41-2 Filed 09/09/20 Page 3 of 19




       3.      Upon information and belief, Respondent engages in trade and commerce within

the Commonwealth of Pennsylvania by: issuing loans to consumers who reside in and have a

vehicle registered in Pennsylvania, placing liens on such consumers’ vehicles with the

Pennsylvania Department of Transportation, repossessing cars from consumers in Pennsylvania,

selling these repossessed cars at motor vehicle auctions in Pennsylvania, and collecting debt

from consumers in Pennsylvania.

       4.      The Commonwealth is conducting an investigation into the business practices of

Respondent, pursuant to § 919 of the Act of April 9, 1929, (P.L. 177), 71 P.S. §§ 307-2, as

amended.

       5.      On August 15, 2018, the Commonwealth issued a voluntary Request for

Information from Auto Equity Loans of Delaware, LLC via Email and U.S. Mail to Mr. Douglas

D. Herrmann, Counsel for Respondent (hereinafter “Mr. Herrmann”). Respondent did not

respond to the Request for Information.

       6.      The Commonwealth, pursuant to the authority granted to it by the Administrative

Code, 71 P.S. § 307-3, issued a Subpoena to Respondent on June 25, 2020 (hereinafter

“Subpoena”), requesting that it supply the Commonwealth with information and documents

relating to its inquiry. The Commonwealth served the Subpoena via U.S. Mail and E-mail to Mr.

Herrmann. A true and correct copy of the Subpoena is attached hereto and incorporated herein

as Exhibit “A”.

       7.      Respondent was required to provide full and complete responses and produce

documents by July 24, 2020.




                                                3
                                                                                        Case ID: 200802235
                                                                                      Control No.: 20082454
       Case 1:19-cv-01590-SHR Document 41-2 Filed 09/09/20 Page 4 of 19




       8.     Respondent’s counsel, Richard J. Zack, acknowledged receipt of the Subpoena by

phone on July 1, 2020 and subsequently spoke with the Commonwealth’s attorney about the

Subpoena by phone on July 6, 2020 and July 14, 2020.

       9.     Respondent’s counsel informed the Commonwealth that Respondent was

considering whether or not to respond to the Subpoena. On all three of these phone

conversations, Respondent’s counsel did not raise any concerns with the breadth of the

information and documents requested by the Subpoena. Nor did counsel raise concerns with the

Subpoena’s deadline.

       10.    Respondent never requested an extension of the deadline to respond to the

Subpoena, nor did it provide any reason why its response would be delayed.

       11.    Respondent failed to provide any responses to or documents requested in the

Subpoena.

       12.    The Commonwealth issued the Subpoena to Respondent in compliance with the

law and provided Respondent with a reasonable amount of time to comply with the request.

       13.    According to 71 P.S. § 307-3:

              The Attorney General shall be authorized to require the attendance and
              testimony of witnesses and the production of any books, accounts, papers,
              records, documents, and files relating to any commercial and trade
              practices which the Bureau of Consumer Protection has authority to
              investigate and conduct private or public hearings; and, for this purpose,
              the Attorney General or his representative may sign subpoenas. . . .

   71 P.S. § 307-3.

       14.    The Administrative Code clearly entitles the Commonwealth to subpoena

the information requested from Respondent pursuant to 71 P.S. § 307-3.

       15.    This Court is a proper forum for this Motion pursuant to 71 P.S. § 307-3.




                                               4
                                                                                       Case ID: 200802235
                                                                                     Control No.: 20082454
          Case 1:19-cv-01590-SHR Document 41-2 Filed 09/09/20 Page 5 of 19




          16.   The proper means for enforcing subpoenas issued by the Commonwealth

is a Motion to Compel Compliance.

          17.   Respondent’s refusal to comply with the Commonwealth’s lawfully issued

Subpoena is grounds for this Court to grant the Commonwealth the costs of filing this

action.

          18.   The Attorney General may invoke the aid of the Court of Common Pleas

of Philadelphia County, Pennsylvania and such Court may thereupon issue an order

requiring the person subpoenaed to obey the subpoena and produce the documents

relative to the matter in question. 71 P.S. § 307-3(a).

          19.   The Subpoena was within the authority and scope granted to the Attorney

General by 71 P.S. §§ 307-1 – 307-6, as amended. Therefore, Respondent should be

ordered by this Court to obey the Subpoena and produce to the Commonwealth any and

all information and documents requested therein.

          WHEREFORE, the Commonwealth respectfully requests that this Honorable Court

issue an order requiring Respondent to pay the court costs incurred by the Commonwealth to file

this action in the amount of Three Hundred Thirty-Three and 23/100 Dollars ($333.23) and

direct Respondent to fully comply with the Subpoena and furnish to the Commonwealth all

information and documents requested therein within ten (10) days of the date of this Court’s

Order.

                                         [Signature Page Follows]




                                                 5
                                                                                       Case ID: 200802235
                                                                                     Control No.: 20082454
        Case 1:19-cv-01590-SHR Document 41-2 Filed 09/09/20 Page 6 of 19




                                     Respectfully submitted,

                                     COMMONWEALTH OF PENNSYLVANIA
                                     JOSH SHAPIRO
                                     Attorney General


Date:    August 26, 2020         By: ___/s/ Nicholas F. B. Smyth_________________
                                     NICHOLAS F. B. SMYTH
                                     Senior Deputy Attorney General
                                     Attorney I.D. #307972
                                     Commonwealth of Pennsylvania
                                     Office of Attorney General
                                     1600 Arch Street, Suite 300
                                     Philadelphia, Pennsylvania 19103
                                     Telephone: (412) 880-0475
                                     nsmyth@attorneygeneral.gov




                                        6
                                                                           Case ID: 200802235
                                                                         Control No.: 20082454
Case 1:19-cv-01590-SHR Document 41-2 Filed 09/09/20 Page 7 of 19




           Exhibit A




                                                              Case ID: 200802235
                                                            Control No.: 20082454
       Case 1:19-cv-01590-SHR Document 41-2 Filed 09/09/20 Page 8 of 19




                        COMMONWEALTH OF PENNSYLVANIA
                          OFFICE OF ATTORNEY GENERAL


IN THE MATTER OF:                                                             20-215-NFS/KLP

AUTO EQUITY LOANS OF DELAWARE, LLC
Inv. No. BCP-18-10-000168

                                         SUBPOENA
TO:
Auto Equity Loans of Delaware, LLC
c/o Douglas D. Herrmann
Pepper Hamilton LLP
1313 N. Market St, Suite 5100
Wilmington, DE 19899-1709


        YOU ARE HEREBY DIRECTED to produce, deliver or cause to be delivered, via E-
mail to Assistant Director Nicholas Smyth at nsmyth@attorneygeneral.gov, no later than the
close of business on July 24, 2020, the following information and/or copies of documents
relating to all vehicle title loans you made to consumers who have resided in or had a vehicle
registered in Pennsylvania during the time period described below (“Vehicle Title Loans”).
Unless otherwise noted, for the purposes of this subpoena, the relevant time period is January 1,
2016 to June 30, 2020:


   1. The name, address, account number, phone number, and email address of each borrower
      and co-borrower;
   2. The date of the Vehicle Title Loan or pledge;
   3. The initial principal balance of the Vehicle Title Loan;
   4. The amount of any and all charges, interest, fees or other considerations including, but
      not limited to, interest charges, finance charges, renewal fees;
   5. The complete payment records for each Vehicle Title Loan;
   6. The status or balance of the Vehicle Title Loan;
   7. If the Vehicle Title Loans have been transferred to a third party such as another lender or
      collection agency, when such transfer occurred, and the contact information for the third
      party;




                                                                                        Case ID: 200802235
                                                                                      Control No.: 20082454
    Case 1:19-cv-01590-SHR Document 41-2 Filed 09/09/20 Page 9 of 19




8. The status of any motor vehicle offered as collateral (or any other personal property
   offered as collateral for a loan), e.g. under contract for repossession, redeemed by
   consumer, repossessed, sold, in storage, etc.;
9. A list of all borrowers whose motor vehicles have been repossessed (including borrowers
   who subsequently redeemed the loan);
10. For each motor vehicle repossessed, the name and address of the company that
    repossessed the vehicle;
11. For each motor vehicle auctioned or otherwise sold, the name and address of the
    company that auctioned or sold the vehicle, and the name and address of the purchaser;
12. Any credit or judgment information furnished to any consumer reporting agencies;
13. A list of all liens which you have or had on vehicles registered in Pennsylvania;
14. A list of any outstanding lawsuits or judgments you have against consumers who have
    resided in or had a vehicle registered in Pennsylvania during the relevant time period;
15. Provide copies of any and all documents, including, but not limited to, correspondence, e-
    mails, notes, memoranda or other documents, related in any way to complaints, oral or
    written, by or related to Pennsylvania customers regarding a Vehicle Title Loan, for the
    period from January 1, 2018 to June 30, 2020. For each complaint, identify the name and
    address of the customer and response of Auto Equity Loans of Delaware, LLC
    (“Respondent”);
16. Documents, or a list which may be prepared and submitted in lieu thereof, setting forth
    the following information regarding each investigation by a public law enforcement body
    involving the Respondent:
        a. name of the public law enforcement body/entity and contact person;
        b. subject matter of the investigation;
        c. date you became aware of the investigation;
        d. modifications to business made in light of investigation; and
        e. status of the investigation.
17. A list of all business names used by Respondent and the type of entity (i.e., corporation,
    partnership, sole proprietorship) through which the Respondent does business;
18. Any and all documents, or a detailed written description which may be prepared and
    submitted in lieu thereof, showing Respondent’s organizational structure including
    parent(s) and all subsidiary and/or affiliated companies (i.e., corporate chart).
    Additionally, provide any and all documents, or a list which may be prepared and
    submitted in lieu thereof, identifying the function, address and telephone numbers of each
    entity in the structure;
19. Proof of current registration within the Commonwealth of Pennsylvania pursuant to the
    Business Corporation Law (15 Pa. C.S.A. Sec. 1101, et seq.) and/or the Fictitious Names


                                        Page 2 of 4
                                                                                     Case ID: 200802235
                                                                                   Control No.: 20082454
   Case 1:19-cv-01590-SHR Document 41-2 Filed 09/09/20 Page 10 of 19




   Act (54 Pa. C.S.A. Sec. 301, et seq.) whichever is appropriate for Respondent, including
   a list of all business names used by Respondent. If Respondent is organized and/or
   incorporated in a jurisdiction other than the Commonwealth of Pennsylvania, provide
   proof that Respondent has applied for and been issued a Certificate of Authority to
   engage in commerce within the Commonwealth of Pennsylvania pursuant to the Foreign
   Business Corporation Law, 15 Pa. C.S.A. § 4124;
20. Records and documents sufficient to identify all of Respondent’s personnel, or any other
    individuals working on behalf of or at the direction of Respondent, who traveled to
    Pennsylvania in the course of their professional duties or responsibilities; the date of
    travel to Pennsylvania; the location in Pennsylvania where the travel occurred; the
    purpose of the travel; and the name of all Pennsylvania residents to whom the travel
    related;
21. Documents or a list which may be prepared and submitted in lieu thereof, setting forth
    any and all offices or places of business used by Respondent. For each office or place of
    business, please state and/or provide:
        a. Mailing address;
        b. All telephone numbers;
        c. Leasing or purchase agreements; and
        d. Dates during which Respondent used such offices or places of business;
22. True and correct copies of any and all advertised and promotional materials/literature of
    Respondent distributed or made available to current or prospective customers in any
    medium including, but not limited to, brochures, postcards, mailers, direct mail, flyers,
    Internet, social media, websites and the like related to Vehicle Title Loans;
23. Copies of all policies and procedures concerning the origination of Vehicle Title Loans
    by Respondent;
24. Copies of all policies and procedures concerning the servicing of Vehicle Title Loans by
    Respondent, including but not limited to payments made by borrowers, collection
    activities on delinquent accounts, and the repossession of motor vehicles;
25. Copies of all policies and procedures concerning Respondent’s marketing activities;
26. Copies of all policies and procedures concerning Respondent’s solicitation of potential
    customers, including any protocol, practice or custom that applies when potential
    customers contact an Respondent centralized customer service center or a particular
    Respondent retail location; and
27. The complete consumer files, including but not limited to correspondence, e-mails, notes,
    memoranda, contracts, agreements, payment histories, for the following consumers:
        a. Rikki Straley
        b. William Hardy
        c. Kelley Koerner
        d. Valentina Saint Gourdin
        e. Edward Rayfield

                                       Page 3 of 4
                                                                                   Case ID: 200802235
                                                                                 Control No.: 20082454
      Case 1:19-cv-01590-SHR Document 41-2 Filed 09/09/20 Page 11 of 19




           f. Marie Kapes
           g. David Pearson

       This Subpoena is issued under authority granted to the Attorney General by § 919 of the
Act of April 9, 1929, (P.L. 177), 71 P.S. § 307-3, as amended.

                                            COMMONWEALTH OF PENNSYLVANIA
                                            JOSH SHAPIRO
                                            ATTORNEY GENERAL

Dated: June 25, 2020                By:     ____/s/ Nicholas F. B. Smyth_________________
                                            Nicholas F. B. Smyth
                                            Senior Deputy Attorney General

            FAILURE TO COMPLY WITH THIS SUBPOENA MAY RESULT
              IN A SUBPOENA ENFORCEMENT ACTION BEING FILED
                    AGAINST YOU PURSUANT TO 71 P.S. § 307-3.




                                          Page 4 of 4
                                                                                      Case ID: 200802235
                                                                                    Control No.: 20082454
Case 1:19-cv-01590-SHR Document 41-2 Filed 09/09/20 Page 12 of 19




                                                               Case ID: 200802235
                                                             Control No.: 20082454
        Case 1:19-cv-01590-SHR Document 41-2 Filed 09/09/20 Page 13 of 19




         IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                 FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                           TRIAL DIVISION - CIVIL

COMMONWEALTH OF PENNSYLVANIA                    :
Acting by Attorney General JOSH SHAPIRO,        :
                                                :
                        Petitioner,             :
                                                :
                  v.                            :    TERM _________________
                                                :
AUTO EQUITY LOANS OF DELAWARE, LLC              :
4701 Kirkwood Highway                           :    NO. ____________________
Wilmington, DE 19808,                           :
                                                :
                        Respondent.             : CIVIL ACTION- EQUITY
________________________________________________:

                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the Commonwealth of

Pennsylvania’s Motion to Compel Compliance with Subpoena of the Office of Attorney General,

Memorandum of Law in Support of the Commonwealth’s Motion, and Proposed Order, all for

the above captioned matter, were served on the following counsel for Respondent via First Class

Mail and email (Richard.zack@troutman.com) on August 26, 2020:

        Richard J. Zack, Troutman Pepper Hamilton Sanders LLP
        Counsel for Auto Equity Loans of Delaware, LLC
        3000 Two Logan Square
        Philadelphia, PA 19103

Date:    August 26, 2020             By:    __/s/ Nicholas F. B. Smyth______________
                                            NICHOLAS F. B. SMYTH
                                            Senior Deputy Attorney General
                                            Attorney I.D. #307972
                                            Commonwealth of Pennsylvania
                                            Office of Attorney General
                                            1600 Arch Street, Suite 300
                                            Philadelphia, Pennsylvania 19103
                                            Telephone: (412) 880-0475
                                            nsmyth@attorneygeneral.gov




                                                                                      Case ID: 200802235
                                                                                    Control No.: 20082454
       Case 1:19-cv-01590-SHR Document 41-2 Filed 09/09/20 Page 14 of 19




         IN THE COURT OF COMMON PLEAS OF PHILADELPHIAFiledCOUNTY
                                                            and Attested by the
                 FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                                                    Office of Judicial Records
                           TRIAL DIVISION - CIVIL       26 AUG 2020 02:16 pm
                                                                                   F. HEWITT
COMMONWEALTH OF PENNSYLVANIA                    :
Acting by Attorney General                      :
JOSH SHAPIRO,                                   :
                                                :
                        Petitioner,             :
                                                :
                  v.                            :                   _________TERM, 2020
                                                :
AUTO EQUITY LOANS OF DELAWARE, LLC              :
4701 Kirkwood Highway                           :                   NO. ____________________
Wilmington, DE 19808,                           :
                                                :
                        Respondent.             :
                                                :               CIVIL ACTION- EQUITY
________________________________________________:

       MEMORANDUM OF LAW IN SUPPORT OF THE COMMONWEALTH’S
           MOTION TO COMPEL COMPLIANCE WITH SUBPOENA
               OF THE OFFICE OF ATTORNEY GENERAL

I.     SUMMARY OF ARGUMENT

        The Commonwealth of Pennsylvania, acting by Attorney General Josh Shapiro,

(“Commonwealth”) is conducting an investigation into the business practices of Respondent. The

Commonwealth is authorized to issue and serve a Subpoena to Respondent under 71 P.S. §§ 307-

1 – 307-6, as amended. The Subpoena was properly issued and served and is within the scope of

the authority granted to the Attorney General in § 919 of the Act of April 9, 1929, (P.L. 177), 71

P.S. §§ 307-1 – 307-6, as amended. Therefore, relief as requested herein by the Commonwealth

should be granted, and Respondent should be ordered by this Court under 71 P.S. § 307-3(a) to

obey the Subpoena and produce the information and documents requested therein.




                                                1
                                                                                        Case ID: 200802235
                                                                                      Control No.: 20082454
       Case 1:19-cv-01590-SHR Document 41-2 Filed 09/09/20 Page 15 of 19




II.    ARGUMENT

       A.      The Subpoena Was Properly Authorized by the Power Granted to the Attorney
               General in § 919 of the Act of April 9, 1929, (P.L. 177), 71 P.S. §§ 307-1 – 307-6,
               as amended.

       In the matter currently pending before this Court, there are no material issues of fact in

dispute and it is clear that the Commonwealth is entitled to judgment as a matter of law.

       On June 25, 2020, the Commonwealth served Respondent with the Subpoena (hereinafter

“Subpoena”) under the authority granted to the Attorney General by 71 P.S. §§ 307-1 – 307-6, as

amended.

               The Attorney General shall be authorized to require the attendance and
               testimony of witnesses and the production of any books, accounts, papers,
               records, documents and files relating to any commercial and trade practices
               which the Bureau of Consumer Protection has authority to investigate and
               conduct private or public hearings; and, for this purpose, the Attorney
               General or his representative may sign subpoenas, administer oaths or
               affirmations, examine witnesses and receive evidence during any such
               investigation or public or private hearing. In case of disobedience of any
               subpoena or the contumacy of any witness appearing before the Attorney
               General or his representative, the Attorney General or his representative
               may invoke the aid of the Commonwealth Court or any court of record of
               the Commonwealth, and such court may thereupon issue an order requiring
               the person subpoenaed to obey the subpoena or to give evidence or to
               produce books, accounts, papers, record, documents and files relative to the
               matter in question. Any failure to obey such order of the court may be
               punished by such court as a contempt thereof.

71 P.S. § 307-3(a).

       The Subpoena requires Respondent to produce records, documents and files relating to

the commercial and trade practices of Respondent, which the Bureau of Consumer Protection has

authority to investigate.1 Respondent engaged in trade and commerce within the Commonwealth


1
       Under 71 P.S. § 307-2, the Bureau of Consumer Protection has the power and duty:

       “(1) To investigate commercial and trade practices in the distribution, financing and
       furnishing of goods and services to or for the use of consumers in order to determine if
       such practices are detrimental to the public interest, and to conduct studies, investigations


                                                 2
                                                                                          Case ID: 200802235
                                                                                        Control No.: 20082454
       Case 1:19-cv-01590-SHR Document 41-2 Filed 09/09/20 Page 16 of 19




of Pennsylvania by: (1) making vehicle title loans to Pennsylvania residents for vehicles

registered in Pennsylvania, (2) placing liens on such consumers’ vehicles with the Pennsylvania

Department of Transportation, (3) repossessing cars from consumers in Pennsylvania, (4) selling

these repossessed cars at motor vehicle auctions in Pennsylvania; and (5) collecting debt from

consumers in Pennsylvania. The Commonwealth has the power and the duty to issue a Subpoena

in order to investigate commercial and trade practices in the distribution, financing and

furnishing of goods and services to or for the use of consumers in order to determine if such

practices are detrimental to the public interest, and to conduct studies, investigations and

research in matters affecting consumer interest. 71 P.S. § 307-2(1). The Commonwealth also

has the power and duty to investigate fraud, misrepresentation and deception in the sale,

servicing and financing of consumer goods and products. 71 P.S. § 307-2(2).

       The Commonwealth is granted broad scope and authority to request information and/or

documents through the use of administrative subpoenas. As described above, Respondent is

and/or was engaged in trade and commerce within the Commonwealth of Pennsylvania in

multiple respects. Thus, Respondent is within the authority and jurisdiction of the

Commonwealth’s Subpoena. In United States v. Morton Salt Co., 338 U.S. 632, 652, 70 S.Ct.

357, 369 (1950), the Supreme Court addressed the question of the scope of administrative

subpoenas:


       and research in matters affecting consumer interest, advise the executive and legislative
       branches on matters affecting consumer interest, assist in developing executive policies
       and develop draft and propose legislative programs to protect the consumer.

       (2) To investigate fraud, misrepresentation and deception in the sale, servicing and
       financing of consumer goods and products. To promote consumer education and to
       publicize matters relating to consumer frauds, deception and misrepresentation.

       (3) To do such other acts as may be incidental to the exercise of its powers and
       functions.” 71 P.S. § 307-2.


                                                 3
                                                                                          Case ID: 200802235
                                                                                        Control No.: 20082454
       Case 1:19-cv-01590-SHR Document 41-2 Filed 09/09/20 Page 17 of 19




               Even if one were to regard the request for information in this case as caused
               by nothing more than official curiosity, nevertheless law enforcing agencies
               have a legitimate right to satisfy themselves that corporate behavior is
               consistent with the law and the public interest.
Id. at 652.

        In Pennsylvania Crime Commission v. Nacrelli, 5 Pa. Commw. 551, 1972 WL 14692

(1972), the Court stated that the determination of the appropriate scope of a subpoena should be

properly left to the agency involved:

               [T]his Court has said many times since its inception that it will not
               substitute its judgments for that of any administrative agency of this
               Commonwealth in discretionary matters. We are bound to follow the law
               in this Commonwealth which clearly says that this Court may not interfere
               until an agency has committed a manifest abuse of discretion or
               committed an error of law (emphasis added).

Id. at 574, *11.

Therefore, the Commonwealth’s requests in the Subpoena are clearly within the broad authority

granted under 71 P.S. §§ 307-1 – 307-6, as amended.

        The Attorney General has the authority to investigate the commercial and trade practices

of Respondent, to conduct investigations in matters affecting consumer interest, and to

investigate fraud, misrepresentation and deception. The Attorney General had the authority and

discretion to subpoena the information and documents of Respondent as requested in the

Subpoena. The Commonwealth’s Subpoena was neither overly broad nor burdensome. In three

phone conversations between counsel for the Commonwealth and counsel for Respondent,

Respondent’s counsel did not raise any concerns with the breadth of the information and

documents requested by the Subpoena. Nor did counsel raise concerns with the Subpoena’s

deadline. Respondent has failed to provide any of the requested information. The Subpoena

issued by the Commonwealth was within the authority and scope granted to the Attorney General

in § 919 of the Act of April 9, 1929, (P.L. 177), 71 P.S. §§ 307-1 – 307-6, as amended.



                                                 4
                                                                                         Case ID: 200802235
                                                                                       Control No.: 20082454
          Case 1:19-cv-01590-SHR Document 41-2 Filed 09/09/20 Page 18 of 19




          B.     Respondent Should be Ordered to Obey the Subpoena and Produce the
                 Information and Documents Requested Therein.

       71 P.S. § 307-3(a) provides that the Attorney General may invoke the aid of the Court of

Common Pleas, and such Court may thereupon issue an order requiring the person subpoenaed to

obey the subpoena and produce the documents relative to the matter in question. As discussed

above, the Subpoena issued by the Commonwealth is within the authority and scope granted to

the Attorney General by 71 P.S. §§ 307-1 – 307-6, as amended. Therefore, Respondent should

be ordered by this Court to obey the Subpoena and produce to the Commonwealth any and all

information and documents requested therein.

III.      CONCLUSION

          The Commonwealth is granted broad scope and authority to request information and/or

documents through the use of administrative subpoenas. The Subpoena served upon Respondent

was properly issued and is within the scope of the authority granted to the Attorney General in §

919 of the Act of April 9, 1929, (P.L. 177), 71 P.S. §§ 307-1 – 307-6, as amended. Therefore,

relief as requested herein by the Commonwealth should be granted, Respondent should be

ordered by this Court under 71 P.S. § 307-3(a) to obey the Subpoena, produce the information

and documents requested therein and pay the Commonwealth’s court costs for having to file this

action.

                                             Respectfully Submitted,

                                             COMMONWEALTH OF PENNSYLVANIA
                                             JOSH SHAPIRO
                                             Attorney General


Date: _August 26, 2020____              By: ___/s/ Nicholas F. B. Smyth_______
                                            NICHOLAS F. B. SMYTH
                                            Senior Deputy Attorney General
                                            Attorney I.D. #307972



                                                5
                                                                                        Case ID: 200802235
                                                                                      Control No.: 20082454
Case 1:19-cv-01590-SHR Document 41-2 Filed 09/09/20 Page 19 of 19




                             Commonwealth of Pennsylvania
                             Office of Attorney General
                             1600 Arch Street, Suite 300
                             Philadelphia, Pennsylvania 19103
                             Telephone: (412) 880-0475
                             nsmyth@attorneygeneral.gov




                                6
                                                                  Case ID: 200802235
                                                                Control No.: 20082454
